Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sylvia Caravetta appeals the district court’s order dismissing her civil complaint against James River Insurance Company. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Caravetta v. James River Ins. Co., No. 1:11-cv-540-JCC-JFA, 2011 WL 6694539 (E.D.Va. Dec. 21, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.